Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 1 of 9 PageID: 1017




 Lawrence M. Otter, Esq.
 P.O. Box 575
 Silverdale, PA 18962
 267-261-2948
 Email: larryotter@hotmail.com

 Paul A. Rossi, Esq.
 Admitted Pro Hac Vice
 IMPG Advocates, Inc.
 316 Hill Street
 Mountville, PA 17554
 717.681.8344
 Email: Paul-Rossi@comcast.net

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 ALEXANDER ARSENAULT,
 TRENTON POOL, and ROQUE DE                        Civil Action No.
 LA FUENTE,                                       16-1854-PGS-DEA

          Plaintiff                          SUPPLEMENTAL JOINT
                                          STIPULATION OF UNDISPUTED
        v.                                          FACTS

 TAHESHA WAY, in her official
 capacity as the Secretary of State for
 the State of New Jersey

          Defendant.


       Defendant, Tahesha Way, along with Plaintiffs, Alexander Arsenault,

 Trenton Pool, and Roque De La Fuente, submit this Stipulation of Undisputed




                                    Page 1 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 2 of 9 PageID: 1018




 Material Facts stipulated in accordance with L. Civ. P. 56.1 in support of their

 respective Motions for Summary Judgment.



       1.     Roque De La Fuente did not submit a petition to run as a republican

 presidential candidate in the 2020 New Jersey presidential primary election.

 Declaration of Donna Barber dated June 23, 2020 and filed as ECF No. 68 (“Barber

 Decl.”) at ¶ 2.

       2.     Two Democratic Party candidates submitted nomination petitions in the

 2020 New Jersey presidential primary election. Those candidates were Joe Biden

 and Bernie Sanders. Barber Decl. at ¶ 3.

       3.     The Board of Elections is unaware of having received complaints

 regarding the number of signatures required to get on the ballot from presidential

 candidates seeking nomination in New Jersey’s closed partisan primary election.

 Barber Decl. at ¶ 4.

       4.     Plaintiff Arsenault is registered to vote in the Commonwealth of

 Massachusetts. Declaration of Alexander Arsenault dated July 20, 2020 and filed as

 ECF No. 72 (“Arsenault Decl.”) at ¶ 1.

       5.     At all times during the pendency of the above captioned action,

 Arsenault has been and remains a registered member of the Democratic Party in the

 Commonwealth of Massachusetts. Arsenault Decl. at ¶ 2.


                                    Page 2 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 3 of 9 PageID: 1019




           6.    Arsenault is a professional circulator of election petitions. Arsenault

 Decl. at ¶ 3.

           7.    A professional circulator is an individual hired by a candidate who

 wants his/her name printed on the ballot. Arsenault Decl. at ¶ 4.

           8.    Accordingly, a professional circulator is acting, at all times, as an agent

 of the candidate and the political party for whom the candidate is seeking ballot

 access. Professional circulators circulate election petitions at the behest of a

 candidate and/or the political party seeking ballot access. Arsenault Decl. at ¶ 5.

           9.    A professional petition circulator is an individual who has chosen to

 collect election petitions to place the name of a candidate or a referendum question

 on the ballot. Arsenault Dect. at ¶ 6.

           10.   Professional petition circulators determine locations where large

 numbers of individuals may be available in a short period of time and who may be

 qualified and willing to sign a petition circulated by the petitioner. Arsenault Decl.

 at ¶ 7.

           11.   A professional circulator is able to quickly ask questions of strangers to

 determine if they are qualified and willing to sign the election petition offered by the

 circulator. Arsenault Decl. at ¶ 8.

           12.   When a qualified voter indicates he/she is willing to sign the circulators

 petition, the professional circulator will instruct and monitor to make sure the voter


                                        Page 3 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 4 of 9 PageID: 1020




 correctly execute the signature and other information required to be recorded on the

 petition to make sure that the signature will be valid upon future review. Arsenault

 Decl. at ¶ 9.

       13.       Arsenault circulates election petitions on his own and on behalf of his

 petition circulation firm, Ballot Access Management, LLC. Arsenault Decl. at ¶ 10.

       14.       Arsenault submits bids to candidates seeking access to the ballot in an

 effort to be awarded the petition drive for that candidate and then employs himself

 and contracts other professional petition circulators to collect and file the required

 number of valid signatures from qualified voters on petitions promulgated by the

 state in order to secure ballot access for the candidate(s) for whom he is circulating

 election petitions. Arsenault Decl. at ¶ 11.

       15.       Arsenault has freely circulated election petitions in many states across

 the country, including California, in which I was not a resident. Arsenault Decl. at ¶

 12.

       16.       However, as a resident of Massachusetts, Arsenault’s primary focus is

 the circulation of election petitions in the North East United States, specifically,

 Pennsylvania, Delaware, New Jersey, New York, Connecticut, Rhode Island,

 Massachusetts, Vermont, New Hampshire and Maine. Arsenault Decl. at ¶ 13.




                                       Page 4 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 5 of 9 PageID: 1021




         17.   Arsenault is a professional circulator because he believes ballot access

 for candidates and referendum questions is an important component of the

 democratic process. Arsenault Decl. at ¶ 14.

         18.   In 2020, Arsenault managed the circulation of election petitions for

 Marianne Williamson and Democratic presidential candidate Tulsi Gabbard.

 Arsenault Decl. at ¶ 15.

         19.   It is Arsenault’s specific intention to continue to attempt to circulate

 election petitions for Democratic presidential candidates in New Jersey and the

 North East in 2024 and well beyond. Arsenault Decl. at ¶ 16.

         20.   Arsenault has no intention to quit his profession of circulating election

 petitions to secure ballot access for the candidates of his choice. Arsenault Decl. at

 ¶ 17.

         21.   Arsenault derives a vast majority of his income from the circulation and

 management of election petition drives. Arsenault Decl. at ¶ 18.

         22.   Arsenault has never been accused of committing any form of petition

 fraud. Arsenault Decl. at ¶ 19.

         23.   In order for Arsenault to either launch or participate in a candidate

 petition drive in New Jersey, he would have to advertise for and hire New Jersey

 residents to work with him to collect signatures so that the New Jersey resident could




                                     Page 5 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 6 of 9 PageID: 1022




 execute the required affidavit attesting that the New Jersey resident and registered

 voter collected the signatures. Arsenault Decl. at ¶ 27.

       24.    Arsenault is not aware of any professional petition circulators who

 reside in the State of New Jersey. Arsenault Decl. at ¶ 30.

       25.    Arsenault is not aware of any professional petition firms located in the

 State of New Jersey. Arsenault Decl. at ¶ 31.

       26.    In order to employ a New Jersey resident, Arsenault would have to

 spend funds to advertise in newspapers, and on the internet. Arsenault Decl. at ¶ 32.

       27.    It is Arsenault’s direct experience that 90% of those who respond to his

 advertisements to work with him, and other circulators contracted by him to

 complete a petition drive, do not have the skills and/or inclination to successfully

 work a petition drive to conclusion. Arsenault Decl. at ¶ 33.

       28.    After someone responds to Arsenault’s advertisement, he has to train

 the individual as to the laws of the state and the requirement that they must witness

 the signing of each and every signature executed on the candidate petition. Arsenault

 Decl. at ¶ 34.

       29.    In most circumstances, individuals who respond to Arsenault’s

 advertisements for in-state witnesses do not want to work the number of hours that

 Arsenault likes to work and do not want to work in the cold and/or heat necessary to

 collect signatures. Arsenault Decl. at ¶ 35.


                                     Page 6 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 7 of 9 PageID: 1023




       30.    Professional circulators, such as Arsenault, are able to collect a large

 number of signatures in a shorter period of time than most volunteer petition

 circulators because he is willing to move through crowds to interact with strangers

 and quickly ask them questions to determine if they are qualified to sign the

 candidate’s petition and if they are willing to do so. Arsenault Decl. at ¶ 36.

       31.    It is also Arsenault’s direct experience that most of the individuals who

 respond to his advertisements for in-state witnesses are not willing to walk through

 crowds to witness the collection of signatures and would rather sit or remain in the

 stationary position thereby reducing their exertions, but directly hindering

 Arsenault’s ability to collect petition signatures in the most efficient manner

 possible. Arsenault Decl. at ¶ 37.

       32.    It is also Arsenault’s direct experience that many individuals who

 respond to his advertisements for in-state witnesses very often do not show up for

 work, which, in a state such as New Jersey, prevents me from collecting any

 signatures on days that the in-state witness fails to show up for work, which increases

 the cost of the petition drive because Arsenault has to pay to sit in a hotel until he

 can locate a new in-state witness who is willing to show up and do some work on

 the petition drive. Arsenault Decl. at ¶ f38.

       33.    Even when an in-state witness does show up for work, they do so for a

 wage, which means that the cost of the petition drive, on a per-signature basis, is


                                      Page 7 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 8 of 9 PageID: 1024




 increased by about 50%, because the candidate has to pay twice for the same

 signatures, first to the professional circulator and second for the in-state witness to

 tag along so that they can execute the required affidavit that they witnesses the

 collection of the signatures on the date indicated on the petition. Arsenault Decl. at

 ¶ 39.

         34.   Developing in-state talent to be able to communicate and interact with

 strangers to sign an election petition is unreliable and frequently unsuccessful.

 Arsenault Decl. at ¶ 40.

         35.   Accordingly, in-state witnesses can only be effectively utilized by

 serving as a witness to the signing of the petition and, thereafter, execute the required

 affidavit on the petition attesting that they witnessed the collection of each signature

 on the date indicated on the petition. Arsenault Decl. at ¶ 41.

         36.   As a direct result of the in-state circulator requirements in New Jersey,

 in order to bid for a petition contract, Arsenault has to add in the costs of the in-state

 witness expenses and inefficiencies caused by the use of in-state witnesses, which,

 in turn increases the cost of the petition drive for the candidate, and might cause the

 candidate to avoid seeking ballot access in New Jersey and/or prevent Arsenault

 from being able to circulate petitions for the candidate(s) of my choosing. Arsenault

 Decl. at ¶ 42.




                                      Page 8 of 9
Case 3:16-cv-01854-PGS-DEA Document 75 Filed 08/25/20 Page 9 of 9 PageID: 1025




                              GURBIR S. GREWAL
                              ATTORNEY GENERAL OF NEW JERSEY


                              /s/ Stuart M. Feinblatt____
                              Stuart M. Feinblatt
                              Assistant Attorney General
                              Attorney for Defendant
 DATED: August 13, 2020

                              /s/ Rachel Simone Frey_____
                              Rachel Simone Frey
                              Deputy Attorney General
                              Attorney for Defendant

 DATED: August 13, 2020


                              IMPG ADVOCATES, INC.
                              ATTORNEYS FOR PLAINTIFFS

                              /s/ LAWRENCE M. OTTER, ESQ.
                              ______________________
                              Lawrence M. Otter, Esquire
                              Attorney for the Plaintiffs
 DATED: August 25, 2020


                              ______________________
                              Paul A. Rossi, Esquire
                              Attorney for Plaintiffs
 DATED:


                                Page 9 of 9
